





CITATION:
Sutherland v. Singh, 2011
        ONCA 470





DATE:
        20110622



DOCKET: C53283



COURT OF APPEAL FOR ONTARIO



Moldaver, Gillese and Karakatsanis JJ.A.



BETWEEN



Derrick Sutherland



Plaintiff (Appellant)



and



Gurmeet
Singh and Donut Depot



Defendants (Respondents)



Paul J.
Pape
, for the appellant



Stephen G. Ross and Brian G.
Sunohara
,
        for the respondent



Heard: June 9, 2011



On appeal from the judgment of Justice Kevin W. Whitaker of
        the Superior Court of Justice, dated January 18, 2011.



Gillese J.A.:



OVERVIEW

[1]

Section 267.8(1) of the
Insurance Act
, R.S.O. 1990,
c
. I. 8
    provides that in an action for loss or damage from bodily injury arising from
    the use or operation of an automobile, the damages to which a plaintiff is
    entitled shall be reduced by payments for statutory accident benefits that the
    plaintiff has received or that were available.

[2]

In the present case, for the purposes of the motion
    that gives rise to this appeal, it was agreed that the plaintiff was entitled to
    two types of statutory accident benefits: income replacement benefits and
    caregiver benefits.  He was required to elect
    which of the two he would receive from his insurer.  He elected to receive caregiver
    benefits.  Were the income replacement
    benefits available to him within the meaning of s. 267.8(1)?  As I will explain, in my view, the answer to
    that question is no.

BACKGROUND

[3]

On April 23, 2006, Derrick Sutherland, the plaintiff, was
    rear-ended by
Gurmeet
Singh, one of the defendants.

[4]

Mr. Sutherland has a wife and three children.  At the time of the accident, he was employed
    full-time as a machine operator at
Winpack
.  He claims that because of the injuries he
    sustained in the accident, he was temporarily unable to return to work
and
unable to perform his
    pre-accident
caregiving
duties for his three
    children.

[5]

Under the terms of his motor vehicle liability policy
    and s. 268(1) of the
Insurance Act
, Mr.
    Sutherland was entitled to the statutory accident benefits (SABS) set out in the
Statutory Accident Benefits Schedule 
    Accidents on or After November 1, 1996
, O. Reg. 403/96 (the Regulation).

[6]

An insured person injured in a motor vehicle accident
    may qualify for a weekly income replacement benefit (IRB), a non-earner benefit
    or a weekly caregiver benefit (CGB).  Because Mr. Sutherland was employed at the time of the accident, he was not
    eligible for a non-earner benefit.

[7]

Mr. Sutherlands insurer notified him that he might
    qualify for the SABS benefits.  Along
    with the notice, the insurer included an OCF-10 election form, which it asked Mr.
    Sutherland to complete.  The form
    required him to elect which of the benefits he wished to receive.  It made clear that he could receive only one type
    of the SABS benefits.

[8]

Mr. Sutherland elected to receive CGBs. His insurer
    paid him CGBs for the period during which he remained unable to provide care for
    his children.

[9]

In 2008, Mr. Sutherland issued a statement of claim in
    which he claimed for, among other things, past income loss.

[10]

The defendants sought to deduct, from Mr. Sutherlands
    past income loss, the value of the IRBs that were available to him but which he
    never received because he had elected to receive CGBs.  They maintained that prior to his election, Mr.
    Sutherland could have chosen IRBs and, therefore, those payments were available
    within the meaning of section 267.8(1) of the
Insurance Act.

[11]

Mr. Sutherland brought a motion to have the matter
    determined as a question of law.
[1]


[12]

The motions judge agreed with the defendants and dismissed
    the motion.  He noted that s. 267.8(1)
    entitles the defendants to deduct benefits that were available to Mr.
    Sutherland and that the purpose of the provision, as acknowledged by the
    parties, is to prevent double recovery.  Nonetheless, at
para
. 13 of his reasons for
    decision, he concluded that:

In my view, the term available must be given its
    usual plain language meaning in the context of section 267.8(1).  Where at the point of making his election for
    SAB benefits, the plaintiff can choose to receive income benefits but chooses
    not to as in this case, such benefits must be understood to have been
    available to the plaintiff at the point of the election.  If available, then according to the
    provisions of 267.8(1), such benefits may be deducted from the damages to which
    the plaintiff is entitled.

[13]

Mr.
    Sutherland appealed to this court.

[14]

After the oral hearing of the appeal, the court
    advised the parties that the appeal would be allowed, with reasons to follow.  These are the promised reasons.

ISSUE

[15]

This appeal raised a single issue:  were IRBs available to Mr. Sutherland within
    the meaning of s. 267.8(1) of the
Insurance Act
, given that he properly
    elected to receive CGBs?

THE RELEVANT STATUTORY PROVISIONS

[16]

Sections 267.8(1) and 268(1) of the
Insurance Act
are referred to throughout
    the reasons.  They read as follows:

267.8
(1)

In an action for loss or damage from
    bodily injury or death arising directly or indirectly from the use or operation
    of an automobile, the damages to which the plaintiff is entitled for income
    loss and loss of earning capacity shall be reduced by the following amounts:

1. All payments in respect of the incident
    that the  plaintiff
    has received or that
were

available
before the trial
    of the action for statutory accident
    benefits in respect of the
    income loss and
    loss of earning capacity. [
emphasis
added]




(6) In an action for loss or
    damage from bodily injury or death arising directly or indirectly from the use
    or operation of an automobile, the damages to which a plaintiff is entitled to for
    pecuniary loss, other than the damages for income loss or loss of earning
    capacity and the damages for expenses that have been incurred or will be
    incurred for health care, shall be reduced by all payments in respect of the
    incident that the plaintiff has received or that were available before the
    trial of the action for statutory accident benefits in respect of pecuniary
    loss, other than income loss, loss of earning capacity and expenses for health
    care.

...

268.
(1) Every contract evidenced by a motor
    vehicle liability policy, including every such contract in force when the
Statutory Accident Benefits Schedule
is
    made or amended, shall be deemed to provide for the statutory accident benefits
    set out in the
Schedule
and any
    amendments to the
Schedule
, subject
    to the terms, conditions, provisions, exclusions and limits set out in that
Schedule
, c. 10, s. 26 (1).

[17]

Sections 4(1), 13(1) and 36(1) of the Regulation are
    relevant to this appeal.  They read as
    follows:

4.
(1)
    The insurer shall pay an insured person who sustains an impairment as a result
    of an accident an income replacement benefit if the insured person meets any of
    the following qualifications:

1.

The
    insured person was employed at the time of the   accident and, as a result of and within 104
    weeks after the accident, suffers a substantial inability to perform the
    essential tasks of that employment.

2.

The
    insured person,


i.

was not employed at the time of the accident,


ii.

was employed for at least 26 weeks during the 52 weeks
    before the accident or was receiving benefits under the
Employment Insurance
    Act
(Canada) at the time of the accident,


iii.

was 16 years of age or more or was excused from
    attendance at school under the
Education Act
at the time of the
    accident, and


iv.

as
a result of and within 104
    weeks after the accident, suffers a substantial inability to perform the essential
    tasks of the employment in which the insured person spent the most time during
    the 52 weeks before the accident.

3.

The
    insured person,


i.

was entitled at the time of the accident to start work
    within one year under a legitimate contract of employment that was made before
    the accident and that is evidenced in writing, and


ii.

as
a result of and within 104
    weeks after the accident, suffers a substantial inability to perform the
    essential tasks of the employment he or she was entitled to start under the
    contract.



13.
(1)
    The insurer shall pay an insured person who sustains an impairment as a result
    of an accident a caregiver benefit if the insured person meets all of the
    following qualifications:

1.

At
    the time of the accident,


i.

the insured person was residing with a person in need
    of care, and


ii.

the
insured person was the
    primary caregiver for the person in need of care and did not receive any
    remuneration for engaging in
caregiving
activities.

2.

As
    a result of and within 104 weeks after the accident, the insured person suffers
    a substantial inability to engage in the
caregiving
activities in which he or she engaged at the time of the accident.

(2)  The caregiver benefit shall pay for
    reasonable and necessary expenses incurred as a result of the accident in
    caring for a person in need of care.

(3)  The amount of the caregiver benefit shall
    not exceed,

(a)
for
the first person in need of care,


(i)

$250 per week, or


(ii)

if the optional caregiver and
dependant
care benefit referred to in section 27 has been purchased and is applicable to
    the insured person, the amount fixed by the optional benefit; and

(b)
for
each additional person in need of care,


(i)

$50 per week, or


(ii)

if
the optional caregiver and
dependant
care benefit referred to in section 27 has been purchased
    and is applicable to the insured person, the amount fixed by the optional benefit.

(4)  The insurer is not required to pay a
    caregiver benefit for any period longer than 104 weeks of disability, unless,
    as a result of the accident, the insured person is suffering a complete
    inability to carry on a normal life.



36.
(1)
Only
one of the following benefits may be paid
    to a person in respect of a period of time:

1.
    An income replacement benefit.

2.
    A non-earner benefit.

3.
    A caregiver benefit.

(2)  If a persons application indicates that
    he or she may qualify for more than one of the benefits referred to in
    subsection (1), the insurer shall notify the person that he or she must elect
    within 30 days after receiving the notice which benefit he or she wishes to
    receive.

(3)  The insurer shall deliver the notice under
    subsection (2) within 10 business days after receiving the persons
    application.

ANALYSIS

[18]

Section
    267.8 entitles a defendant
tortfeasor
to deduct from
    the damages it must pay a plaintiff, among other things, any sum the plaintiff has
    received under SABS or could have received under SABS because it was available
    for IRBs (s. 267.8(1)) or pecuniary loss, such as CGBs (s. 267.8(6)).  The parties accept, and I agree, that the
    purpose of s. 267.8 of the
Insurance Act
is
    to prevent double recovery: see
Bannon
v.
McNeely
(
1998), 38 O.R. (3d) 659 (C.A.), at
para
. 58.

[19]

For
    the purposes of the motion, the parties agreed that Mr. Sutherland was eligible
    for both IRBs (s. 4 of the Regulation) and CGBs (s. 13 of the Regulation).

[20]

Section
    36(1) of the Regulation stipulates that only one of the IRBs, CGBs or a
    non-earner benefit may be paid to a person.  As mentioned earlier, non-earner benefits are not relevant in this
    case.  Given that s. 36(1) stipulates
    that a person may only receive one type of benefit, once Mr. Sutherland elected
    to receive CGBs, in my view IRBs were no longer available to him.  It would not be fair to allow the defendants,
    who are the
tortfeasors
, to reduce the damages they
    ought to pay by an amount that Mr. Sutherland never received and, once he
    elected to receive CGBs, he could not receive.

[21]

The
    defendants say that Mr. Sutherland chose to not apply for income replacement
    benefits, despite the fact that they were available to him, and that he must
    bear the consequences of his decision.

[22]

This
    argument ignores two things. First, it ignores the fact that Mr. Sutherland had
    to make an election.  Section 36(1) of
    the Regulation says he may be paid only one of the SABS benefits.  Therefore, he had to make an election.  Once he elected to receive CGBs, he could not
    be paid IRBs.  In that sense, the IRBs
    were not available to him.

[23]

Second,
    this argument ignores the underlying purpose of s. 267.8, which is to prevent
    plaintiffs from double recovery for their losses.  If the defendants argument is correct, they
    will be entitled to credit for both CGBs, which Mr. Sutherland received, and
    IRBs, which he never received.  This
    would lead to a situation in which Mr. Sutherland is undercompensated and the
    defendants would receive a windfall.  This
    would not be a fair result and it cannot have been intended.  The purpose of s. 267.8 is to ensure that
    plaintiffs do not receive double compensation  not to create a windfall for
tortfeasors
.

[24]

A final comment is in order.  While counsel for the defendants on appeal
    (not the same as counsel below) submitted that the decision below was correct
    and should be upheld, he also argued that there were certain factual matters in
    dispute that made it inappropriate to have this issue decided as a question of
    law.  For example, he queried whether Mr.
    Sutherland was properly entitled to claim CGBs.

[25]

This position is logically inconsistent.  The court could not ratify the decision below
    if that decision was made on a fundamentally flawed procedural basis.  In any event, it is not available given the
    way in which this matter unfolded.  The
    motion judge dealt with this matter on the basis that [t]he significant facts
    are not in dispute (
para
. 2 of the reasons for
    decision).  At the oral hearing of the
    appeal, counsel for the defendants below confirmed (through counsel for the
    defendants on appeal) that he had, for the purposes of the motion, conceded
    that Mr. Sutherland was entitled to CGBs and properly made his election for the
    same.  Neither this court nor the court
    below made those findings.  Both courts
    simply acted on the facts as agreed to by the parties.  Thus, there were no factual questions that
    precluded the motion judge or this court from deciding the question of law in
    issue.

DISPOSITION

[26]

Accordingly,
    the appeal is allowed, the decision below set aside and the motion is granted.  The plaintiff is entitled to his costs here
    and below, fixed at $15,000 and $4,900, respectively.  Both sums are all inclusive.

RELEASED:  JUN 22 2011 (E.E.G.)

E.E. Gillese J.A.

I agree. Moldaver J.A.

I agree. Karakatsanis J.A.





[1]
Although
    Mr. Sutherland asked the motion judge to decide three questions of law, the
    respondents say that they never disputed two of those questions.  Thus, the only question decided by the motion
    judge was whether IRBs were available to Mr. Sutherland and therefore could be
    deducted from his past income loss.


